DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.  This is in response to the communications filed on 22 January 2021.
2.  Claims 1-23 are pending in the application.
3.  Claims 1-23 have been rejected.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4.  Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because independent claim 1 is directed towards an image sending apparatus which comprises one or more memories and one or more processors.  However, after a review of the applicant’s specification the examiner has not found support for either the memory or processor being hardware.  Since the system claim contains no hardware elements this renders the claim non-statutory.  Dependent claims 2-11 recite similar subject matter and are non-statutory as well.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5.  Claims 1-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,838,667 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are anticipated by the earlier filed claims of the ‘667 patent in that the claims of the ‘667 patent contain all of the limitations of the instant application.  Claims 1-23 of the instant application therefore are not patentably distinct from the earlier filed claims of the ‘667 patent, and as such, is unpatentable for obvious-type double patenting.
17/065057 (instant application)
U.S. Patent No. 10,838,667 B2
Claim 1. An image sending apparatus which is able to send image data by a plurality of sending methods, comprising: 
one or more memories that store instructions; and 
one or more processors that cause, by executing the instructions, the image sending apparatus to: 
perform processing for first authentication for authenticating a user using user information; and 
cause a display to display a screen for setting user information for second authentication required to send the image data to a destination, wherein: 
in a case where a sending method for sending the image data to the destination is a first sending method, the user information is set on user information setting area of the screen as a default when the screen is displayed; and 
in a case where the sending method for sending the image data to the destination is a second sending method, which is different from the first sending method, the user information is not set on the user information setting area of the screen as the default when the screen is displayed.
Claim 1. An image sending apparatus which is able to send image data by a plurality of sending methods, comprising: 
one or more memories that store instructions; and 
one or more processors that cause, by executing the instructions, the image sending apparatus to: 
perform processing for first authentication for authenticating a user using user information; and 
cause a display to display a destination setting screen for setting a destination to which image data is to be sent, wherein: 
in a case where a sending method for sending the image data to the destination is a first sending method, the user information is set on the destination setting screen as a default when the destination setting screen is displayed for second authentication required to send the image data to the destination; and 
in a case where the sending method for sending the image data to the destination is a second sending method, which is different from the first sending method, the user information is not set on the destination setting screen as the default when the destination setting screen is displayed for the second authentication.
Claim 12. A method in an image sending apparatus which is able to send image data by a plurality of sending methods, the method comprising: 
performing processing for first authentication for authenticating a user using user information; and 
causing a display to display a screen for setting user information for second authentication required to send the image data to a destination, wherein: 
in a case where a sending method for sending the image data to the destination is a first sending method, the user information is set on user information setting area of the screen as a default when the screen is displayed; and 
in a case where the sending method for sending the image data to the destination is a second sending method, which is different from the first sending method, the user information is not set on the user information setting area of the screen as the default when the screen is displayed.
Claim 12. A method in an image sending apparatus which is able to send image data by a plurality of sending methods, the method comprising: 
performing processing for first authentication for authenticating a user using user information; and 
causing a display to display a destination setting screen for setting a destination to which image data is to be sent, wherein: 
in a case where a sending method for sending the image data to the destination is a first sending method, the user information is set on the destination setting screen as a default when the destination setting screen is displayed for second authentication required to send the image data to the destination; and 
in a case where the sending method for sending the image data to the destination is a second sending method, which is different from the first sending method, the user information is not set on the destination setting screen as the default when the destination setting screen is displayed for the second authentication.
Claim 23. A non-transitory computer-readable storage medium storing instructions that, when executed by one or more processors of an image sending apparatus which is able to send image data by a plurality of sending methods, cause the one or more processors to perform operations comprising: 
performing processing for first authentication for authenticating a user using user information; and 
causing a display to display a screen for setting user information for second authentication required to send the image data to a destination, wherein: 
in a case where a sending method for sending the image data to the destination is a first sending method, the user information is set on user information setting area of the screen as a default when the screen is displayed; and 
in a case where the sending method for sending the image data to the destination is a second sending method, which is different from the first sending method, the user information is not set on the user information setting area of the screen as the default when the screen is displayed.
Claim 23. A non-transitory computer-readable storage medium storing instructions that, when executed by one or more processors of an image sending apparatus which is able to send image data by a plurality of sending methods, cause the one or more processors to perform operations comprising: 
performing processing for first authentication for authenticating a user using user information; and 
causing a display to display a destination setting screen for setting a destination to which image data is to be sent, wherein: 
in a case where a sending method for sending the image data to the destination is a first sending method, the user information is set on the destination setting screen as a default when the destination setting screen is displayed for second authentication required to send the image data to the destination; and 
in a case where the sending method for sending the image data to the destination is a second sending method, which is different from the first sending method, the user information is not set on the destination setting screen as the default when the destination setting screen is displayed for the second authentication.


Allowable Subject Matter
6.  Claims 1-23 allowed over the prior art.
The following is an examiner’s statement of reasons for allowance:
The applicant has incorporated allowable subject matter from U.S. Patent No. 10,838,667 B2 into independent claims 1, 12 and 23.  Specifically, the applicant has incorporated the limitations of “in a case where a sending method for sending the image data to the destination is a first sending method, the user information is set on user information setting area of the screen as a default when the screen is displayed” and “in a case where the sending method for sending the image data to the destination is a second sending method, which is different from the first sending method, the user information is not set on the user information setting area of the screen as the default when the screen is displayed”, as recited in independent claims 1, 12 and 23.
Any claims not directly addressed are allowed on the virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Relevant Prior Art
7.  The following references have been considered relevant by the examiner:
A.  Adachi US 2004/0168092 A1 directed to a device for performing login processes by storing authentication information for a plurality of users, information indicating whether or not a login history is left, is set for reach other and login histories are held according to the set information [abstract].
B.  Lee US 2008/0115208 A1 directed to a multi-factor authentication system and a logon method for a Windows operating system [abstract].
C.  Agrawal US 2007/0022196 A1 directed to using multiple factors to verify and thereby authenticate the identity of a user attempting to gain access to a personal account at an on-line service provider [abstract].
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARAVIND K MOORTHY whose telephone number is (571)272-3793. The examiner can normally be reached M-F 5:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARAVIND K MOORTHY/Primary Examiner, Art Unit 2492